DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (Figures 7A to 7E, claims 1-2, 4-6, 8-11, and 15-16) in the reply filed on 01/19/2021 is acknowledged.  The traversal is on the grounds that an explanation of separate classification was not provided by the examiner.  This is not found persuasive because a separate classification is not required to prove a serious search burden on the examiner. Species I includes a first substrate and a second substrate above the first substrate that includes an extension region that is bent towards a side surface of the first substrate that includes patch antennas on the extension region, whereas species II includes a first substrate and a second substrate that is below the first substrate that includes a flexible transmission line connected to a connector, whereas species III includes a first substrate and a second substrate above the first substrate that includes an extension region that includes patch antennas on the extension region and a third substrate that is below the other substrates and also flexible and used to connect to a connector. Even though they may all may be classified in the same subclasses, the antenna integrated in a semiconductor art is very large, and they all require different specifics which are not present in the other species which provides a serious search burden. Furthermore, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “having a first through-hole surrounding the patch antenna”. However it is unclear as to how a single through-hole could surround the patch antenna.
Claims 5, 6, and 8 are dependent on claim 4, and therefore also rejected. 
Claim 15 recites “having a through-hole surrounding the patch antenna; at least one feed via passing through the through-hole, and being electrically connected to the patch antenna; and shield vias disposed on an upper surface of the first ground layer and arranged to surround the patch antenna”. However it is unclear as to how a single through-hole could surround the patch antenna. Furthermore, it is unclear if the through-hole is for the feed via or the shield vias since the shield vias are also claimed to be arranged to surround the patch antenna.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawahata (US 2020/0312798).
Regarding claim 1, Kawahata teaches the following:
an antenna module comprising: 
two or more substrates (elements 10 and 20, figures 4) stacked and having different flexibility (element 20, “a second substrate that is flexible”, paragraph [0011], [0016], and [0023]); 
a patch antenna (element 21, figures 4) disposed above or within an uppermost substrate from among the two or more substrates (as shown in figures 4); and 
an IC (elements 50 and 51, figures 4) disposed below or within a lowermost substrate from among the two or more substrates (as shown in figure 4), and electrically connected to the patch antenna through the two or more substrates (paragraph [0059]), wherein the two or more substrates comprise a first substrate (element 10, figures 4) and a second substrate (element 20, figures 4), and wherein the second substrate is more flexible than the first substrate (element 20, “a second substrate that is flexible”, paragraph [0011], [0016], and [0023]), and extends in a lateral direction to have an overlap region overlapping the first substrate (as shown in figure 4B) and an extension region (element 20a, figure 4B) not overlapping the first substrate (as shown in figure 4B).

Regarding claim 2, Kawahata as referred in claim 1 teaches the following:


Regarding claim 9, Kawahata as referred in claim 1 teaches the following:
further comprising a signal transmission line disposed in the extension region of the second substrate (signal transmission line connection elements 21 and 23, figure 4A), and electrically connected to the IC (paragraph [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (US 2020/0312798) in view of Baks et al. (US 2014/0145883, hereby referred as Baks).
Regarding claim 4, as best understood, Kawahata as referred in claim 1 teaches the antenna module with the exception for the following:
a first ground layer disposed between the second substrate and the first substrate, and having a first through-hole surrounding the patch antenna.
However Kawahata does teach a first ground layer (element 15, figure 4B), and having a through-hole (through-hole for element 46, figure 4B).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module of Kawahata to further comprise a first ground layer disposed between the second substrate and the first substrate, and having a first through-hole surrounding the patch antenna as suggested by the teachings of Baks as using a through-hole in a ground plane can be used to directly connect the patch antenna with the IC, which is a known alternative way to feed a patch antenna, which can allow for a connection less susceptible to electromagnetic interference. 

Regarding claim 15, as best understood, Kawahata as referred in claim 9 teaches the antenna module with the exception for the following:
a first ground layer disposed between the second substrate and the first substrate, and having a through-hole surrounding the patch antenna; at least one feed via passing through the through-hole, and being electrically connected to the patch antenna; and shield vias disposed on an upper surface of the first ground layer and arranged to surround the patch antenna.
However Kawahata does teach a first ground layer (element 15, figure 4B), and having a through-hole (through-hole for element 46, figure 4B); at least one via (element 46, figure 4B) passing through the through-hole.
Baks suggests the teachings of a first ground layer (element 114, figure 1) disposed between the second substrate (element 120, figure 1) and the first substrate (element 330, figure 1), and having a through-hole (element 141, figure 1) surrounding the patch antenna (element 126, figure 1); at least one feed via (element 143, figure 1) passing through the through-hole, and being electrically connected to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module of Kawahata to further comprise a first ground layer disposed between the second substrate and the first substrate, and having a through-hole surrounding the patch antenna; at least one feed via passing through the through-hole, and being electrically connected to the patch antenna; and shield vias disposed on an upper surface of the first ground layer and arranged to surround the patch antenna as suggested by the teachings of Baks as using a through-hole in a ground plane can be used to directly connect the patch antenna with the IC by using a feed via, which is a known alternative way to feed a patch antenna, and the use of shield vias can be used to allow for a connection less susceptible to electromagnetic interference due to the shielding from adjacent components such as additional patch antennas.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (US 2020/0312798) in view of Baks et al. (US 2014/0145883, hereby referred as Baks), and further in view of Gottwald et al. (US 2004/0113840, hereby referred as Gottwald).
Regarding claim 5, as best understood, Kawahata as referred in claim 4 teaches the antenna module with the exception for the following:
further comprising: at least one feed via passing through the first through-hole, and electrically connected to the patch antenna; and a second ground layer spaced apart from the overlap region of the second substrate to be disposed on the first substrate, and having a second through-hole through which at least one of the at least one feed via passes, wherein an area of the at least one first through-holes is larger than an area of the at least one second through-holes.

Gottwald suggests the teachings of wherein an area of the at least one first through-holes (through-holes in element 10, figure 4) has a different size than an area of the at least one second through-holes (element 3, figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module of Kawahata to further comprise at least one feed via passing through the first through-hole, and electrically connected to the patch antenna; and a second ground layer spaced apart from the overlap region of the second substrate to be disposed on the first substrate, and having a second through-hole through which at least one of the at least one feed via passes as suggested by the teachings of Baks in order to as using a through-hole in a ground plane can be used to directly connect the patch antenna with the IC by using a feed via, which is a known alternative way to feed a patch antenna, and the use of shield vias can be used to allow for a connection less susceptible to electromagnetic interference due to the shielding from adjacent components such as additional patch antennas, and for an area of the at least one first through-holes is larger than an area of the at least one second through-holes as suggested by the teachings of Gottwald as using different sized through-holes through the different ground planes may be required since some ground planes might be closer to a wiring layer which would be more susceptible to electromagnetic interference due to the amount of other conductive elements that is near the ground planes. 

Regarding claim 6, as best understood, Kawahata as modified in claim 5 teaches the antenna module with the exception for the following:
further comprising shield vias disposed to electrically connect the first ground layer and the second ground layer, and arranged to surround the patch antenna.
Baks suggests the teachings of further comprising shield vias (elements 142, figure 1) disposed to electrically connect the first ground layer (element 114, figure 1) and the second ground layer (element 116, figure 1), and arranged to surround the patch antenna (as shown in figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module of Kawahata as modified to further comprise shield vias disposed to electrically connect the first ground layer and the second ground layer, and arranged to surround the patch antenna as suggested by the teachings of Baks as using shield vias can be used to allow for a connection less susceptible to electromagnetic interference due to the shielding the feed via from adjacent components such as additional patch antennas.

Regarding claim 8, as best understood, Kawahata as referred in claim 5 teaches the antenna module with the exception for the following:
wherein the lowermost substrate comprises a wiring layer disposed between an insulating layer first and a second insulating layer, a wiring of the wiring layer electrically connecting the at least one feed via to the IC.
Baks suggests the teachings of wherein the lowermost substrate (element 330, figure 1) comprises a wiring layer (as shown in figure 1) disposed between an insulating layer first (element D2, figure 1) and a second insulating layer (element D5, figure 1), a wiring (element 346, figure 1) of the 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have the lowermost substrate of Kawahata as modified to comprise a wiring layer disposed between an insulating layer first and a second insulating layer, a wiring of the wiring layer electrically connecting the at least one feed via to the IC as suggested by the teachings of Baks as using a wiring layer is an alternative way to connect the patch antenna to the IC which can provide a direct connection, which can allow for a connection less susceptible to electromagnetic interference. 

Allowable Subject Matter
Claims 10-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845